DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed August 11, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Naka in view of Nakai fails to teach the amended limitations “the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Naka in view of Nakai and Wada et al. (JP 2009216324 A, hereinafter “Wada”). See below for more details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-13, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka (JP 2016099029 A) in view of Nakai et al. (JP 2006342738 A, hereinafter “Nakai”) and Wada.
Regarding claim 1, Naka teaches a driving device (“The present technology relates to an air conditioner technology, and more particularly to an air conditioner technology including a compressor driven by a motor”, machine translation, P. 1, paragraph 2)
used with a compressor (Fig. 3, 12)

    PNG
    media_image1.png
    756
    469
    media_image1.png
    Greyscale

including a motor (Fig. 3, 121) including coils (Fig. 4, 1) to drive the motor (Fig. 3, 121), the compressor (Fig. 3, 12) including a shaft (see arrow above pointing out the motor shaft), a compression mechanism (Fig. 3, unlabeled bottom half), a shell (Fig. 3, 126), and a discharge pipe (Fig. 3, 12a), the compression mechanism including a rotary piston (“The type of the compressor 12 may be a reciprocating type such as a piston/crank type or a piston/swash plate type, a rotary type such as a rotary piston type”, machine translation, P. 5, paragraph 7) to rotate together with the shaft and being driven by the motor (“A motor 121 is directly connected to the compressor 12”, machine translation, P. 6, first paragraph), the shell covering the motor and the compression mechanism (“Further, as shown in FIG. 3, the compressor 12 may be a hermetic type in which the motor and the compressor are put in the same casing, machine translation, P. 5, last paragraph), the driving device comprising: 

    PNG
    media_image2.png
    188
    365
    media_image2.png
    Greyscale

an inverter (Fig. 4, 131) connected to the coils (Fig. 4, 1); 
a connection switching device (Fig. 4, 130) to switch a connection state (via 133a & 133b) of the coils between a first connection state (star) and a second connection state (delta); 
a controller (Fig. 1, 100) to control the inverter (Fig. 4, 131) and the connection switching device (Fig. 4, 130) (“Based on the signal from the inverter 131, the control unit 100 issues a connection switching command corresponding to the operation range of the motor 121 to the connection switching mechanism 130”, P. 6, last paragraph); and 
a compressor state detector (temperature sensors 21-25) to detect a state (“rotation speed”) of the compressor (“For example, the processor of the control unit 100 derives appropriate control parameters by computing the output information of the temperature sensors 21 to 25 and various control parameters stored in the memory, and compresses the control parameters as needed”, P. 3, bottom paragraph), wherein 
when the connection state of the coils is the first connection state (star), the controller controls rotation speed of the motor based on a first detection value (“rotation speed”) detected by the compressor state detector and a first threshold (“predetermined value”), 
when the connection state of the coils is the second connection state (delta), the controller controls the rotation speed of the motor based on a second detection value (“rotation speed”) detected by the compressor state detector and a second threshold (“predetermined value”) (“More specifically, a connection switching signal is input from the control unit 100 to the connection switching mechanism 130 based on whether the rotation speed of the motor 121 is equal to or greater than a predetermined value. The connection switching mechanism 130 opens and closes the switch 133a and the switch 133b in response to the signal from the control unit 100. For example, when the rotational speed is lower than a predetermined rotational speed, a closing instruction signal is input to the switch 133a, an opening instruction signal is input to the switch 133b, and the connection of the motor 121 is the star connection shown in FIG. When the rotation speed is higher than a certain rotation speed, an open circuit instruction signal is input to the switch 133a, a close circuit instruction signal is input to the switch 133b, and the connection of the motor 121 is the delta connection”, P. 7, paragraph 7)
wherein the state of the compressor (Fig. 3, 12) is a temperature of at least one of the shell (Fig. 3, 126), the discharge pipe (Fig. 3, 12a), a refrigerant in the compressor (Fig. 3, 12), and the motor (Fig. 3, 121) disposed in the compressor (Fig. 1, 22, temperature sensor on discharge pipe) (“The temperature sensors 21 to 25 are thermistors. The outdoor heat exchanger temperature sensor 21 is disposed in the outdoor heat exchanger 14, the discharge temperature sensor 22 is disposed in the discharge pipe 12a of the compressor 12”, P. 3, paragraph 7) (“All of these temperature sensors 21 to 25 are communicatively connected to the control unit 100 via a communication line, and transmit information on the measured temperature to the control unit 100”, P. 3, paragraph 7). 
Naka does not teach wherein each of the first detection value and the second detection value is a compressor temperature or wherein the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection.
Nakai teaches a compressor driven by an electric motor (“The compressor 5 is rotationally driven by the electric motor 6”, [0016]) where the motor rotation speed is controlled based on compressor temperature (“In order to achieve the above object, an invention according to claim 1 is provided in an intake system of an internal combustion engine, wherein the supercharger (i.e. compressor) is rotationally driven by a motor to supercharge the internal combustion engine, and the rotational speed of the supercharger by the motor is determined. The rotation suppression value is set in at least one of a supercharger control means for controlling, a temperature detection / fixing means for detecting the temperature of the motor, and a high temperature range where the motor temperature exceeds the normal temperature range or a low temperature range where the motor temperature falls below the normal temperature range. A rotation suppression value setting means for increasing setting; and a rotation limiting means for limiting the rotation speed of the supercharger based on the rotation suppression value. The rotation suppression value setting means increases the rotation suppression value according to the motor temperature”, [0007]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the compressor control system of Naka to use the compressor motor temperature as the detection value, rather than the compressor motor rotation speed, as taught by Nakai. 
This would have the advantage of precisely adjusting the motor speed in a way that increases motor durability (“The motor temperature is detected by a sensor, and the duty factor for driving the electric motor according to the temperature rise is gradually reduced to limit the rotation of the turbocharger, thereby preventing the deterioration of the durability of the electric motor due to the temperature rise”, [0003]). 
	Naka in view of Nakai still does not teach wherein the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection.
	Wada teaches a control system for a compressor (“The present invention has been made in consideration of the above circumstances, and its object is to be able to switch between the star connection and the delta connection at the optimum timing considering the operating state, thereby greatly improving the energy consumption efficiency COP. To provide an air conditioner excellent in energy saving”, [0007]) 
wherein the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection (“As a result, when the compressor 20 is operated at the rated capacity, the control unit 10 selects the triangular connection of the phase windings Lu, Lv, and Lw by the winding switching unit 5, and operates the compressor 20 at half the rated capacity. , the winding switching unit 5 selects the star connection of the phase windings Lu, Lv, Lw”, [0042]) (“said switching means for switching said delta connection when said compressor is operated at rated capacity a control means for selecting, when the compressor is operated at an intermediate capacity half the rated capacity, the switching means selects the star connection”, [0008]) (i.e. the first threshold is half the rated capacity, corresponding to the Y-state “star state” and the second threshold is the rated capacity, corresponding to the delta “triangle” state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the drive system of Naka in view of Nakai so that the thresholds where based upon the connection state as taught by Wada.
This would have the advantage of providing a more efficient system (“On the other hand, regarding the switching timing between the triangular connection and the star connection, various conditions are taken into consideration instead of the conventional simple switching according to whether the load is high or low. That is, the curve of efficiency ηd for triangular connection and the curve of efficiency ηs for star connection greatly change depending on operating conditions such as outdoor temperature, indoor temperature, and indoor fan airflow. The actual situation is that the rotation speed of is not uniquely determined. Therefore, simply switching between the triangular connection and the star connection based on the rotational speed may result in operation being performed with the less efficient side connection. Also, frequent switching operations of the hard-wired connections may occur, which may adversely affect comfort. In short, it is necessary to make safer and smoother switching between the connections while making the most of the efficiencies ηd and ηs of the triangular connection and the star connection, respectively”, [0034]).
Regarding claim 6, Naka in view of Nakai and Wada discloses the limitations of claim 1. Naka further discloses wherein a line voltage of the inverter (121) in the second connection state (delta) is lower than a line voltage of the inverter (121) in the first connection state (star) (“In the star connection shown in FIG. 5 (a), the induced voltage between the lines is √3 times that of the delta connection shown in FIG. 5 (b), so that high efficiency can be achieved in the low speed range. In addition, when high-speed rotation operation is necessary, switching to delta connection is possible, so that high-speed rotation operation can be performed by reducing the induced voltage”, P. 7, paragraph 8). 
	Regarding claim 8, Naka in view of Nakai and Wada discloses the limitations of claim 1. Naka further discloses wherein the coils (Fig. 4, 1) are three-phase coils (Fig. 4, U, V & W).
Regarding claim 9, Naka in view of Nakai and Wada discloses the limitations of claim 8. Naka further discloses wherein the first connection state (star) is a state in which the three-phase coils (U, V, W) are connected in Y-connection (Fig. 5(a)).

    PNG
    media_image3.png
    334
    288
    media_image3.png
    Greyscale

	Regarding claim 10, Naka in view of Nakai and Wada discloses the limitations of claim 8. Naka further discloses wherein the second connection state (delta) is a state in which the three-phase coils (U, V, W) are connected in delta-connection (Fig. 5(b)).
	Regarding claim 11, Naka in view of Nakai and Wada discloses the limitations of claim 1. Naka further discloses wherein the coils (1) are three-phase coils (W, U, V) connected in Y connection (Fig. 5(a)) or delta connection (Fig.5(b)), the first connection state is a state in which the three-phase coils (U, V, W) are connected in series in each phase (Fig. 6(a)), and the second connection state is a state in which the three-phase coils (U, V, W) are connected in parallel in each phase (Fig. 6(b)) (“For example, when the rotational speed of the motor 121 is slower than a predetermined rotational speed, the control unit 100 or the inverter 131 causes the connection switching mechanism 130 to connect the windings of the motor 121 in series. When the rotational speed of the motor 121 is faster than the predetermined rotational speed, the control unit causes the connection switching mechanism 130 to connect the windings of the motor 121 in parallel”, P. 11, paragraph 7).

    PNG
    media_image4.png
    338
    306
    media_image4.png
    Greyscale

Regarding claim 12, Naka in view of Nakai and Wada discloses the limitations of claim 1. Naka further discloses wherein the compressor state detector (22) is a temperature sensor (“The temperature sensors 21 to 25 are thermistors. The outdoor heat exchanger temperature sensor 21 is disposed in the outdoor heat exchanger 14, the discharge temperature sensor 22 is disposed in the discharge pipe 12a of the compressor 12”, P. 3, paragraph 7) (“All of these temperature sensors 21 to 25 are communicatively connected to the control unit 100 via a communication line, and transmit information on the measured temperature to the control unit 100”, P. 3, paragraph 7). 
Regarding claim 13, Naka in view of Nakai and Wada discloses the limitations of claim 1. Naka further discloses wherein the compressor state detector (22) is fixed to the discharge pipe (12a) (“the discharge temperature sensor 22 is disposed in the discharge pipe 12a of the compressor 12”, P. 3, paragraph 7).
Regarding claim 15, Naka teaches an air conditioner (“The present technology relates to an air conditioner technology, and more particularly to an air conditioner technology including a compressor driven by a motor”, machine translation, P. 1, paragraph 2)
used with a compressor (Fig. 3, 12)
including a motor (Fig. 3, 121) including coils (Fig. 4, 1) to drive the motor (Fig. 3, 121), the compressor (Fig. 3, 12) including a shaft (see labeled Fig. 3 above), a compression mechanism (Fig. 3, unlabeled bottom half), a shell (Fig. 3, 126), and a discharge pipe (Fig. 3, 12a), the compression mechanism including a rotary piston (“The type of the compressor 12 may be a reciprocating type such as a piston/crank type or a piston/swash plate type, a rotary type such as a rotary piston type”, machine translation, P. 5, paragraph 7) to rotate together with the shaft and being driven by the motor, (“A motor 121 is directly connected to the compressor 12”, machine translation, P. 6, first paragraph), the shell covering the motor and the compression mechanism (“Further, as shown in FIG. 3, the compressor 12 may be a hermetic type in which the motor and the compressor are put in the same casing, machine translation, P. 5, last paragraph), the driving device comprising: 
an inverter (Fig. 4, 131) connected to the coils (Fig. 4, 1); 
a connection switching device (Fig. 4, 130) to switch a connection state (via 133a & 133b) of the coils between a first connection state (star) and a second connection state (delta) ; 
a controller (Fig. 1, 100) to control the inverter (Fig. 4, 131) and the connection switching device (Fig. 4, 130) (“Based on the signal from the inverter 131, the control unit 100 issues a connection switching command corresponding to the operation range of the motor 121 to the connection switching mechanism 130”, P. 6, last paragraph); and 
a compressor state detector (temperature sensors 21-25) to detect a state (“rotation speed”) of the compressor (“For example, the processor of the control unit 100 derives appropriate control parameters by computing the output information of the temperature sensors 21 to 25 and various control parameters stored in the memory, and compresses the control parameters as needed”, P. 3, bottom paragraph), wherein 
when the connection state of the coils is the first connection state (star), the controller controls rotation speed of the motor based on a first detection value (“rotation speed”) detected by the compressor state detector and a first threshold (“predetermined value”), 
when the connection state of the coils is the second connection state (delta), the controller controls the rotation speed of the motor based on a second detection value (“rotation speed”) detected by the compressor state detector and a second threshold (“predetermined value”) (“More specifically, a connection switching signal is input from the control unit 100 to the connection switching mechanism 130 based on whether the rotation speed of the motor 121 is equal to or greater than a predetermined value. The connection switching mechanism 130 opens and closes the switch 133a and the switch 133b in response to the signal from the control unit 100. For example, when the rotational speed is lower than a predetermined rotational speed, a closing instruction signal is input to the switch 133a, an opening instruction signal is input to the switch 133b, and the connection of the motor 121 is the star connection shown in FIG. . When the rotation speed is higher than a certain rotation speed, an open circuit instruction signal is input to the switch 133a, a close circuit instruction signal is input to the switch 133b, and the connection of the motor 121 is the delta connection”, P. 7, paragraph 7)
wherein the state of the compressor (Fig. 3, 12) is a temperature of at least one of the shell (Fig. 3, 126), the discharge pipe (Fig. 3, 12a), a refrigerant in the compressor (Fig. 3, 12), and the motor (Fig. 3, 121) disposed in the compressor (Fig. 1, 22, temperature sensor on discharge pipe) (“The temperature sensors 21 to 25 are thermistors. The outdoor heat exchanger temperature sensor 21 is disposed in the outdoor heat exchanger 14, the discharge temperature sensor 22 is disposed in the discharge pipe 12a of the compressor 12”, P. 3, paragraph 7) (“All of these temperature sensors 21 to 25 are communicatively connected to the control unit 100 via a communication line, and transmit information on the measured temperature to the control unit 100”, P. 3, paragraph 7). 
Naka does not teach wherein each of the first detection value and the second detection value is a compressor temperature or wherein the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection.
Nakai teaches a compressor driven by an electric motor (“The compressor 5 is rotationally driven by the electric motor 6”, [0016]) where the motor rotation speed is controlled based on compressor temperature (“In order to achieve the above object, an invention according to claim 1 is provided in an intake system of an internal combustion engine, wherein the supercharger (i.e. compressor) is rotationally driven by a motor to supercharge the internal combustion engine, and the rotational speed of the supercharger by the motor is determined. The rotation suppression value is set in at least one of a supercharger control means for controlling, a temperature detection / fixing means for detecting the temperature of the motor, and a high temperature range where the motor temperature exceeds the normal temperature range or a low temperature range where the motor temperature falls below the normal temperature range. A rotation suppression value setting means for increasing setting; and a rotation limiting means for limiting the rotation speed of the supercharger based on the rotation suppression value. The rotation suppression value setting means increases the rotation suppression value according to the motor temperature”, [0007]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the compressor control system of Naka to use the compressor motor temperature as the detection value, rather than the compressor motor rotation speed, as taught by Nakai. 
This would have the advantage of precisely adjusting the motor speed in a way that increases motor durability (“The motor temperature is detected by a sensor, and the duty factor for driving the electric motor according to the temperature rise is gradually reduced to limit the rotation of the turbocharger, thereby preventing the deterioration of the durability of the electric motor due to the temperature rise”, [0003]). 
Naka in view of Nakai still does not teach wherein the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection.
	Wada teaches a control system for a compressor (“The present invention has been made in consideration of the above circumstances, and its object is to be able to switch between the star connection and the delta connection at the optimum timing considering the operating state, thereby greatly improving the energy consumption efficiency COP. To provide an air conditioner excellent in energy saving”, [0007]) 
wherein the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection (“As a result, when the compressor 20 is operated at the rated capacity, the control unit 10 selects the triangular connection of the phase windings Lu, Lv, and Lw by the winding switching unit 5, and operates the compressor 20 at half the rated capacity. , the winding switching unit 5 selects the star connection of the phase windings Lu, Lv, Lw”, [0042]) (“said switching means for switching said delta connection when said compressor is operated at rated capacity a control means for selecting, when the compressor is operated at an intermediate capacity half the rated capacity, the switching means selects the star connection”, [0008]) (i.e. the first threshold is half the rated capacity, corresponding to the Y-state “star state” and the second threshold is the rated capacity, corresponding to the delta “triangle” state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the air conditioner of Naka in view of Nakai so that the thresholds where based upon the connection state as taught by Wada.
This would have the advantage of providing a more efficient system (“On the other hand, regarding the switching timing between the triangular connection and the star connection, various conditions are taken into consideration instead of the conventional simple switching according to whether the load is high or low. That is, the curve of efficiency ηd for triangular connection and the curve of efficiency ηs for star connection greatly change depending on operating conditions such as outdoor temperature, indoor temperature, and indoor fan airflow. The actual situation is that the rotation speed of is not uniquely determined. Therefore, simply switching between the triangular connection and the star connection based on the rotational speed may result in operation being performed with the less efficient side connection. Also, frequent switching operations of the hard-wired connections may occur, which may adversely affect comfort. In short, it is necessary to make safer and smoother switching between the connections while making the most of the efficiencies ηd and ηs of the triangular connection and the star connection, respectively”, [0034]).

Regarding claim 16, Naka teaches a method for controlling a compressor (Fig. 3, 12) including a motor (Fig. 3, 121) in which a connection state of coils (Fig. 4, 1) can be switched between a first connection state (star) and a second connection state (delta), the method comprising:
detecting (via 22) a state of the compressor as a first detection value (rotation speed while in the first connection) when the connection state of the coils (Fig. 1, 1) is the first connection state (star); 
controlling (via 100) rotation speed of the motor based on the first detection value
(rotation speed while in the first connection state) and a first threshold (“predetermined value”) when the connection state of the coils (Fig. 4, 1) is the first connection state (star); 
detecting (via 22) the state of the compressor (Fig. 3, 12) as a second detection value (rotation speed while in the second connection state) when the connection state of the coils (Fig. 4, 1) is the second connection state (delta); 
and controlling (via 100) the rotation speed of the motor (121) based on the second detection value (rotation speed while in the second connection state) and a second threshold (“predetermined value”) when the connection state of the coils (Fig. 4, 1) is the second connection state (delta)
wherein the state of the compressor (Fig. 3, 12) is a temperature of at least one of the shell (Fig. 3, 126), the discharge pipe (Fig. 3, 12a), a refrigerant in the compressor (Fig. 3, 12), and the motor (Fig. 3, 121) disposed in the compressor (Fig. 1, 22, temperature sensor on discharge pipe) (“The temperature sensors 21 to 25 are thermistors. The outdoor heat exchanger temperature sensor 21 is disposed in the outdoor heat exchanger 14, the discharge temperature sensor 22 is disposed in the discharge pipe 12a of the compressor 12”, P. 3, paragraph 7) (“All of these temperature sensors 21 to 25 are communicatively connected to the control unit 100 via a communication line, and transmit information on the measured temperature to the control unit 100”, P. 3, paragraph 7). 
Naka does not teach wherein each of the first detection value and the second detection value is a compressor temperature or wherein the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection.
Nakai teaches a compressor driven by an electric motor (“The compressor 5 is rotationally driven by the electric motor 6”, [0016]) where the motor rotation speed is controlled based on compressor temperature (“In order to achieve the above object, an invention according to claim 1 is provided in an intake system of an internal combustion engine, wherein the supercharger (i.e. compressor) is rotationally driven by a motor to supercharge the internal combustion engine, and the rotational speed of the supercharger by the motor is determined. The rotation suppression value is set in at least one of a supercharger control means for controlling, a temperature detection / fixing means for detecting the temperature of the motor, and a high temperature range where the motor temperature exceeds the normal temperature range or a low temperature range where the motor temperature falls below the normal temperature range. A rotation suppression value setting means for increasing setting; and a rotation limiting means for limiting the rotation speed of the supercharger based on the rotation suppression value. The rotation suppression value setting means increases the rotation suppression value according to the motor temperature”, [0007]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the compressor control system of Naka to use the compressor motor temperature as the detection value, rather than the compressor motor rotation speed, as taught by Nakai. 
This would have the advantage of precisely adjusting the motor speed in a way that increases motor durability (“The motor temperature is detected by a sensor, and the duty factor for driving the electric motor according to the temperature rise is gradually reduced to limit the rotation of the turbocharger, thereby preventing the deterioration of the durability of the electric motor due to the temperature rise”, [0003]). 
Naka in view of Nakai still does not teach wherein the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection.
	Wada teaches a control system for a compressor (“The present invention has been made in consideration of the above circumstances, and its object is to be able to switch between the star connection and the delta connection at the optimum timing considering the operating state, thereby greatly improving the energy consumption efficiency COP. To provide an air conditioner excellent in energy saving”, [0007]) 
wherein the first threshold and the second threshold are set depending on the connection state of the coils, and the second threshold is set to be larger than the first threshold when the first connection state is Y connection and the second connection state is delta connection (“As a result, when the compressor 20 is operated at the rated capacity, the control unit 10 selects the triangular connection of the phase windings Lu, Lv, and Lw by the winding switching unit 5, and operates the compressor 20 at half the rated capacity. , the winding switching unit 5 selects the star connection of the phase windings Lu, Lv, Lw”, [0042]) (“said switching means for switching said delta connection when said compressor is operated at rated capacity a control means for selecting, when the compressor is operated at an intermediate capacity half the rated capacity, the switching means selects the star connection”, [0008]) (i.e. the first threshold is half the rated capacity, corresponding to the Y-state “star state” and the second threshold is the rated capacity, corresponding to the delta “triangle” state).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Naka in view of Nakai so that the thresholds where based upon the connection state as taught by Wada.
This would have the advantage of providing a more efficient system (“On the other hand, regarding the switching timing between the triangular connection and the star connection, various conditions are taken into consideration instead of the conventional simple switching according to whether the load is high or low. That is, the curve of efficiency ηd for triangular connection and the curve of efficiency ηs for star connection greatly change depending on operating conditions such as outdoor temperature, indoor temperature, and indoor fan airflow. The actual situation is that the rotation speed of is not uniquely determined. Therefore, simply switching between the triangular connection and the star connection based on the rotational speed may result in operation being performed with the less efficient side connection. Also, frequent switching operations of the hard-wired connections may occur, which may adversely affect comfort. In short, it is necessary to make safer and smoother switching between the connections while making the most of the efficiencies ηd and ηs of the triangular connection and the star connection, respectively”, [0034]).
Regarding claim 20, Naka in view of Nakai and Wada teaches the air conditioner according to claim 15. Naka further teaches wherein a line voltage of the inverter (121) in the second connection state (delta) is lower than a line voltage of the inverter (121) in the first connection state (star) (“In the star connection shown in FIG. 5 (a), the induced voltage between the lines is √3 times that of the delta connection shown in FIG. 5 (b), so that high efficiency can be achieved in the low speed range. In addition, when high-speed rotation operation is necessary, switching to delta connection is possible, so that high-speed rotation operation can be performed by reducing the induced voltage”, P. 7, paragraph 8).
Claim 3, 4, 7, 18, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of Nakai, Wada, and Tolbert et al. (US 20070032909 A1, hereinafter “Tolbert”). 
Regarding claim 3, Naka in view of Nakai and Wada teaches the driving device of claim 1. 
Naka does not disclose wherein when the first detection value (rotation speed in the first connection state) is larger than the first threshold (“predetermined value”), the controller (Fig. 4, 100) controls the motor (Fig. 2, 121) so that the at least one temperature detected by the compressor state detector (21-25) decreases.
Tolbert does teach wherein when the first detection value is larger than the first threshold, the controller controls the motor so that the at least one temperature detected by the compressor state detector decreases “In a preferred embodiment of the present invention, the compressor 302 can be controlled and operated to have two or more discrete output capacities in response to an outdoor temperature measurement. Preferably, during operation of the system 300 in an air conditioning or cooling mode, the compressor 302 has a first output capacity in response to the outdoor temperature being greater than a first temperature setpoint and the compressor 302 has a second output capacity in response to the outdoor temperature being less than a second temperature setpoint. Similarly, during operation of the system 300 in a heating mode, the compressor 302 has a first output capacity in response to the outdoor temperature being greater than a temperature setpoint and the compressor 302 has a second output capacity in response to the outdoor temperature being less than the temperature setpoint. Furthermore, single speed fans can preferably be used to provide airflow over the condenser arrangement 304 and the evaporator arrangement 306, regardless of which output capacity is being provided by the compressor 302 in both heating mode and air conditioning mode”, [0037]). 

    PNG
    media_image5.png
    732
    515
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the compressor control system of Naka in view of Nakai and Wada to increase the motor frequency in response to the sensed temperature falling below a threshold temperature as taught by Tolbert.
This would have the advantage of allowing for more efficient cooling by adjusting the motor frequency based on the relative value of the measured temperature to the desired temperature (Tolbert, [0003]-[0004]).
Regarding claim 4, Naka in view of Nakai and Wada teaches the driving device of claim 1. 
Naka does not teach wherein when the second detection value (rotation speed in the second connection state) is larger than the second threshold (“predetermined value”), the controller (Fig. 4, 100) controls the motor (Fig. 3, 121) so that the at least one temperature detected by the compressor state detector (22) decreases. 
Tolbert teaches wherein when the second detection value (“outdoor temperature”) is larger than the second threshold (higher temperature setpoint), the controller controls the motor so that the at least one temperature detected by the compressor state detector decreases (“Additional cooling mode output frequencies produced by the motor drive 104 are between about 20 Hz and about 45 Hz and are initiated in response to the outdoor ambient temperature being progressively lower than the initial temperature setpoint. Operating the motor 106 at the additional output frequencies results in the compressor 302 providing progressively lower output capacities that are less than the first output capacity. In other words, when the system 300 is operating in a cooling mode, the output frequency produced by the motor drive 104 and the corresponding output capacity of the compressor 302 are progressively decreased as the outdoor ambient temperature progressively decreases below the initial temperature setpoint. Preferably, there are one or more additional "cooling" temperature setpoints at temperatures lower than the initial temperature setpoint discussed above. When the outdoor ambient temperature drops below these additional "cooling" temperature setpoints, the output frequency of the motor drive 104 is correspondingly decreased. For example, additional "cooling" temperature setpoints can be set at about 35.degree. F., about 50.degree. F., about 65.degree. F. and about 80.degree. F. and can result in the motor drive producing corresponding output frequencies of about 30 Hz, about 35 Hz, about 40 Hz and about 45 Hz. In addition, a deadband region(s) can be provided between the "cooling" temperature setpoints for the cooling mode operation to prevent frequent changing of the output frequency of the motor drive 104. It is to be understood that the above temperature setpoints and corresponding frequencies are only examples and any desired or suitable temperature setpoint(s) and corresponding frequencies can be selected and used”, [0048]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the compressor control system of Naka in view of Nakai and Wada to make the motor frequency change in response to the sensed temperature falling below a series of threshold temperatures as taught by Tolbert.
This would have the advantage of allowing for more efficient cooling by adjusting the motor frequency based on the relative value of the measured temperature to the desired temperature (Tolbert, [0003]-[0004]).
	Regarding claim 7, Naka in view of Nakai and Wada teaches the driving device according to claim 1. 
Naka does not teach wherein the second threshold is larger than the first threshold (as the predetermined values in the two connection states are equal).
	Tolbert further discloses a compressor control system where the second threshold (“initial setpoint”) is larger than the first threshold (“additional” setpoints) (“Preferably, there are one or more additional "cooling" temperature setpoints at temperatures lower than the initial temperature setpoint discussed above”, [0048]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the compressor control system of Naka in view of Nakai and Wada to make the motor frequency change in response to the sensed temperature falling below a series of threshold temperatures as taught by Tolbert.
This would have the advantage of allowing for more efficient cooling by adjusting the motor frequency based on the relative value of the measured temperature to the desired temperature (Tolbert, [0003]-[0004]).
Regarding claim 18, Naka in view of Nakai and Wada teaches the air conditioning according to claim 15. 
Naka does not disclose wherein when the first detection value (rotation speed in the first connection state) is larger than the first threshold (“predetermined value”), the controller (Fig. 4, 100) controls the motor (Fig. 2, 121) so that the at least one temperature detected by the compressor state detector (21-25) decreases.
Tolbert does teach wherein when the first detection value is larger than the first threshold, the controller controls the motor so that the at least one temperature detected by the compressor state detector decreases “In a preferred embodiment of the present invention, the compressor 302 can be controlled and operated to have two or more discrete output capacities in response to an outdoor temperature measurement. Preferably, during operation of the system 300 in an air conditioning or cooling mode, the compressor 302 has a first output capacity in response to the outdoor temperature being greater than a first temperature setpoint and the compressor 302 has a second output capacity in response to the outdoor temperature being less than a second temperature setpoint. Similarly, during operation of the system 300 in a heating mode, the compressor 302 has a first output capacity in response to the outdoor temperature being greater than a temperature setpoint and the compressor 302 has a second output capacity in response to the outdoor temperature being less than the temperature setpoint. Furthermore, single speed fans can preferably be used to provide airflow over the condenser arrangement 304 and the evaporator arrangement 306, regardless of which output capacity is being provided by the compressor 302 in both heating mode and air conditioning mode”, [0037]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the compressor control system of Naka in view of Nakai and Wada to increase the motor frequency in response to the sensed temperature falling below a threshold temperature as taught by Tolbert.
This would have the advantage of allowing for more efficient cooling by adjusting the motor frequency based on the relative value of the measured temperature to the desired temperature (Tolbert, [0003]-[0004]).
Regarding claim 19, Naka in view of Nakai and Wada teaches the air conditioning according to claim 15.
Naka does not teach wherein when the second detection value (rotation speed in the second connection state) is larger than the second threshold (“predetermined value”), the controller (Fig. 4, 100) controls the motor (Fig. 3, 121) so that the at least one temperature detected by the compressor state detector (22) decreases. 
Tolbert teaches wherein when the second detection value (“outdoor temperature”) is larger than the second threshold (higher temperature setpoint), the controller controls the motor so that the at least one temperature detected by the compressor state detector decreases (“Additional cooling mode output frequencies produced by the motor drive 104 are between about 20 Hz and about 45 Hz and are initiated in response to the outdoor ambient temperature being progressively lower than the initial temperature setpoint. Operating the motor 106 at the additional output frequencies results in the compressor 302 providing progressively lower output capacities that are less than the first output capacity. In other words, when the system 300 is operating in a cooling mode, the output frequency produced by the motor drive 104 and the corresponding output capacity of the compressor 302 are progressively decreased as the outdoor ambient temperature progressively decreases below the initial temperature setpoint. Preferably, there are one or more additional "cooling" temperature setpoints at temperatures lower than the initial temperature setpoint discussed above. When the outdoor ambient temperature drops below these additional "cooling" temperature setpoints, the output frequency of the motor drive 104 is correspondingly decreased. For example, additional "cooling" temperature setpoints can be set at about 35.degree. F., about 50.degree. F., about 65.degree. F. and about 80.degree. F. and can result in the motor drive producing corresponding output frequencies of about 30 Hz, about 35 Hz, about 40 Hz and about 45 Hz. In addition, a deadband region(s) can be provided between the "cooling" temperature setpoints for the cooling mode operation to prevent frequent changing of the output frequency of the motor drive 104. It is to be understood that the above temperature setpoints and corresponding frequencies are only examples and any desired or suitable temperature setpoint(s) and corresponding frequencies can be selected and used”, [0048]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the compressor control system of Naka in view of Nakai and Wada to make the motor frequency change in response to the sensed temperature falling below a series of threshold temperatures as taught by Tolbert.
This would have the advantage of allowing for more efficient cooling by adjusting the motor frequency based on the relative value of the measured temperature to the desired temperature (Tolbert, [0003]-[0004]).
Regarding claim 21, Naka in view of Nakai and Wada teaches the air conditioner according to claim 15. 
Naka does not teach wherein the second threshold is larger than the first threshold (as the predetermined values in the two connection states are equal).
	Tolbert further discloses a compressor control system where the second threshold (“initial setpoint”) is larger than the first threshold (“additional” setpoints) (“Preferably, there are one or more additional "cooling" temperature setpoints at temperatures lower than the initial temperature setpoint discussed above”, [0048]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the compressor control system of Naka in view of Nakai and Wada to make the motor frequency change in response to the sensed temperature falling below a series of threshold temperatures as taught by Tolbert.
This would have the advantage of allowing for more efficient cooling by adjusting the motor frequency based on the relative value of the measured temperature to the desired temperature (Tolbert, [0003]-[0004]).
Regarding claim 22, Naka in view of Nakai and Wada teaches the method according to claim 16. 
Naka does not teach further comprising, when the first detection value is larger than the first threshold, controlling the motor so that the at least one temperature detected by the compressor state detector decreases.
Tolbert does teach wherein when the first detection value is larger than the first threshold, the controller controls the motor so that the at least one temperature detected by the compressor state detector decreases “In a preferred embodiment of the present invention, the compressor 302 can be controlled and operated to have two or more discrete output capacities in response to an outdoor temperature measurement. Preferably, during operation of the system 300 in an air conditioning or cooling mode, the compressor 302 has a first output capacity in response to the outdoor temperature being greater than a first temperature setpoint and the compressor 302 has a second output capacity in response to the outdoor temperature being less than a second temperature setpoint. Similarly, during operation of the system 300 in a heating mode, the compressor 302 has a first output capacity in response to the outdoor temperature being greater than a temperature setpoint and the compressor 302 has a second output capacity in response to the outdoor temperature being less than the temperature setpoint. Furthermore, single speed fans can preferably be used to provide airflow over the condenser arrangement 304 and the evaporator arrangement 306, regardless of which output capacity is being provided by the compressor 302 in both heating mode and air conditioning mode”, [0037]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the compressor control system of Naka in view of Nakai and Wada to increase the motor frequency in response to the sensed temperature falling below a threshold temperature as taught by Tolbert.
This would have the advantage of allowing for more efficient cooling by adjusting the motor frequency based on the relative value of the measured temperature to the desired temperature (Tolbert, [0003]-[0004]).
Regarding claim 23, Naka in view of Nakai and Wada teaches the method according to claim 16.
Naka does not teach further comprising, when the second detection value is larger than the second threshold, controlling the motor so that the at least one temperature detected by the compressor state detector decreases.
Tolbert teaches wherein when the second detection value (“outdoor temperature”) is larger than the second threshold (higher temperature setpoint), the controller controls the motor so that the at least one temperature detected by the compressor state detector decreases (“Additional cooling mode output frequencies produced by the motor drive 104 are between about 20 Hz and about 45 Hz and are initiated in response to the outdoor ambient temperature being progressively lower than the initial temperature setpoint. Operating the motor 106 at the additional output frequencies results in the compressor 302 providing progressively lower output capacities that are less than the first output capacity. In other words, when the system 300 is operating in a cooling mode, the output frequency produced by the motor drive 104 and the corresponding output capacity of the compressor 302 are progressively decreased as the outdoor ambient temperature progressively decreases below the initial temperature setpoint. Preferably, there are one or more additional "cooling" temperature setpoints at temperatures lower than the initial temperature setpoint discussed above. When the outdoor ambient temperature drops below these additional "cooling" temperature setpoints, the output frequency of the motor drive 104 is correspondingly decreased. For example, additional "cooling" temperature setpoints can be set at about 35.degree. F., about 50.degree. F., about 65.degree. F. and about 80.degree. F. and can result in the motor drive producing corresponding output frequencies of about 30 Hz, about 35 Hz, about 40 Hz and about 45 Hz. In addition, a deadband region(s) can be provided between the "cooling" temperature setpoints for the cooling mode operation to prevent frequent changing of the output frequency of the motor drive 104. It is to be understood that the above temperature setpoints and corresponding frequencies are only examples and any desired or suitable temperature setpoint(s) and corresponding frequencies can be selected and used”, [0048]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the compressor control system of Naka in view of Nakai and Wada to make the motor frequency change in response to the sensed temperature falling below a series of threshold temperatures as taught by Tolbert.
This would have the advantage of allowing for more efficient cooling by adjusting the motor frequency based on the relative value of the measured temperature to the desired temperature (Tolbert, [0003]-[0004]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naka in view of Nakai, Wada, and Sagawa et al. (US 20140327503 A1, hereinafter “Sagawa”).
Regarding claim 14, Naka in view of Nakai and Wada teaches the driving device according to claim 1. Naka further discloses wherein the motor (Fig. 3, 121) includes a permanent magnet forming a magnetic pole (“The motor 121 according to the present embodiment is a three-phase permanent magnet type motor, P. 6, paragraph 4).
Naka does not teach wherein the permanent magnet is a rare earth magnet containing neodymium, iron, and boron as main components, and the permanent magnet has residual magnetic flux density of 1.36 T to 1.42 T, a coercive force of 1671 kA/m to 1989 kA/m, and a maximum energy product of 354 kJ/m3 to 398 kJ/m3.
Sagawa discloses a permanent magnet that is a rare earth magnet containing neodymium, iron, and boron as main components (“The present invention relates to a NdFeB (neodymium-iron-boron) system sintered magnet suitable as a base material for a grain boundary diffusion method, and to a method for producing such a NdFeB system sintered magnet”, [0001]), and the permanent magnet has residual magnetic flux density of 1.36 T to 1.42 T (ie: 13.6-14.2 kG), a coercive force of 1671 kA/m to 1989 kA/m (ie: 20.1-25.0 kOe) , and a maximum energy product of 354 kJ/m3 to 398 kJ/m3 (ie: 44.5-50.1 MGOe) (Table 3, “Present Example 3”, [0078]-[0079]).

    PNG
    media_image6.png
    278
    339
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the permanent magnet motor of Naka in view of Nakai and Wada by substituting in the magnets taught by Sagawa. 
	This would have the advantage of making a more efficient motor by taking advantage of the powerful magnetic properties that characterize the magnets taught by Sagawa. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834